Title: To Thomas Jefferson from Albert Gallatin, 28 December 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Decer. 28th 1808
                  
                  I had already received & rejected a duplicate of Jacob Smith’s petition. There could be no hesitation in the case as she is a vessel owned by citizens of the United States, and the President had no authority to grant a permission unless by virtue of the power vested by the first Embargo act: and that has never been used for any but public purposes. The vessel being originally foreign bottom does not alter the case. There are more than fifty thousand tons of shipping of that description owned by citizens of the United States: and they are expressly embraced by the embargo laws under their technical name vizt Sea-letter vessels.
                  We cannot destroy the boats &c. at St Mary’s without being authorised by law so to do: and Congress shew too much reluctance in granting powers much less arbitrary that there is no expectation of their giving this. You will also perceive by the letters of the Collectors of Brunswick & Savannah that the system of illegal exportation is carried on the largest scale & embraces all the sea coast of Georgia. I enclose one more (anonymous) letter on the subject, but which add nothing to the information already possessed. I wrote yesterday to the three collectors to man & arm a number of boats or vessels of the description mentioned in the Savannah letter. I had already written to Mr Smith stating the necessity of sending gun-boats amongst those inlets & islands, & to the Secy. of war requesting if possible some troops to guard against land exportation across the upper waters of the St. Mary’s. Cotton at this moment is the great object. Every precaution & instruction within the powers of the Treasury has been given in every direction. Even to the northward similar plans are in operation. All the cotton in New York has been purchased by speculators in Boston; & they want to transport it. A single person wanted to ship six thousand bales equal to 1,800,000 pounds. I have written to Mr Gelston not to permit the shipment of one bale; as there must be a plan, tho’ the details are not known, for its being illegally exported from Boston. As to Georgia I do not perceive that any thing more can be done than to send gun-boats in addition to our small revenue boats. For I am confident that the attempt to negotiate with the Govr. of E. Florida would be fruitless.
                  The Atalanta must have been seized by Gun-boats; in which case the collector will not be suffered to interfere, as the forfeiture, if any, belongs to the captors.
                  No permanent grant or permission to settle can be given to the Alabamas without an act of Congress. But as the President is authorised to except lands from the sales, he might perhaps grant them a permission revokable at will. I think that Congress would agree at once to give them a reasonable tract—
                  Respectfully Your obedt. Serva.
                  
                     —Albert Gallatin
                     
                  
               